Citation Nr: 1139553	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  06-18 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to a rating in excess of 20 percent for chronic recurrent mechanical low back pain with degenerative changes.

3.  Entitlement to a rating in excess of 10 percent for residuals of right ankle and foot injury with osteoporosis and calcaneal spurring.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1980 to July 1983 and from October 1987 to January 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2009, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Board remanded the case for additional development in July 2009.

A subsequent June 2011 rating decision granted entitlement to service connection for depressive disorder.  A 30 percent disability rating was assigned effective from August 24, 2004.  There is no indication that the Veteran has filed a notice of disagreement from this determination.  Therefore, the Board finds that the decision has resolved all matters in dispute as to the acquired psychiatric disorder service connection issue previously developed on appeal.

The Board also notes that the United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Court has held, however, that bifurcation of a claim is generally a matter within VA discretion.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (en banc) (holding that it is permissible for the Secretary to bifurcate a request for benefits on the basis of direct service connection from the request on the basis of presumptive service connection); see also Rice, 22 Vet. App. at 455, n. 7.  In this case, the Board finds that the TDIU issue on appeal is properly addressed as a bifurcated issue because service-connection has been established for disabilities pertinent to the issue of unemployability in addition to the increased rating claim issues on appeal.  The matter is best addressed separately for administrative convenience.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice requirements applied to all elements of a claim.  The Veteran has been adequately notified of the VCAA duties to assist and of the information and evidence necessary to substantiate her claims.

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A Veteran is, generally, competent to give evidence about what he or she experienced.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

A review of the record in this case reveals that the issues remaining on appeal were readjudicated by the AMC as the agency of original jurisdiction (AOJ) in a June 2011 supplemental statement of the case, but that only VA treatment records dated through February 1, 2010, were considered at that time.  In support of her claims, however, the Veteran has provided VA treatment records pertinent to her claims including reports dated in September 2010, November 2010, and February 2011.  Thus, it appears that there are additional available treatment records of the Veteran that were not considered by the RO and particularly the most recent VA examiner.  The Board finds that additional development is also required prior to appellate review.  

The Board notes that the available record does not indicate that the Veteran has filed a notice of disagreement from the assigned ratings for the service-connected depressive disorder and arthritis of the cervical spine disabilities addressed in rating decisions dated in June 2005 and June 2011.  Her statements, however, clearly show that she believes herself to be unemployable as a result of all of her service-connected disabilities.  Although the Veteran underwent VA initial evaluation for posttraumatic stress disorder and general medical examinations in June 2010, no opinion as to whether or not she is unemployable as a result of her service-connected disabilities was provided.  In fact, the PTSD examiner noted that the Veteran reported that if she found a job that could accommodate her physical problems she believed she would have "problems" being reminded of her physical limitations, but then, without additional comment, the examiner noted that the Veteran did not contend that her unemployment was due to the effects of her mental disorder.  

The Board also notes that the June 2011 general medical examiner noted that very little evidence was seen in support of a diagnosis of fibromyalgia and that it was less likely that the Veteran had fibromyalgia syndrome.  It is significant to note, however, that the examiner made no reference to VA treatment records dated in February 2011 indicating the Veteran was to be referred for a rheumatology consultation nor to any findings related to X-ray and laboratory studies ordered on March 2, 2011.  Nor were pertinent service treatment records specifically addressed, including a report dated August 30, 1989, which noted a possible association with fibromyalgia (located in the folder with the Veteran's dental records) and a report dated November 3, 1989, which noted mild fibromyositic trigger points in the thoracic spine area.    

In light of the additional pertinent VA treatment records received in this case that show ongoing treatment for the disabilities at issue, the Board finds that the issues on appeal must be remanded.  Copies of all pertinent VA treatment records, including any additional records associated with X-ray and laboratory studies and rheumatology consultations in approximately March 2011 or thereafter, should be obtained and added to the claims file.  After obtaining these additional records, the Veteran should be provided additional VA examinations to address the Veteran's fibromyalgia claim, and the case should be referred for an opinion based upon a review of the most recent VA examination and outpatient records as to whether the Veteran's service-connected disabilities independently or in conjunction with each other have resulted in occupational impairment thus preventing her employment  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment pertinent to the issues remaining on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available pertinent VA treatment records.  

All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2.  After obtaining all pertinent VA and private medical records, the Veteran should be scheduled for an appropriate VA examination for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that she has fibromyalgia as a result of active service.  The examiner should address the significance, if any, of service treatment records dated August 30, 1989, and November 3, 1989, and VA treatment records dated in February and March 2011 and thereafter.  All indicated tests and studies are to be performed.  

Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After obtaining all pertinent VA and private medical records, the case should be referred to the June 2011 VA examiner or other suitably qualified examiner for a VA medical opinion as to whether the Veteran's service-connected disabilities (depressive disorder, chronic recurrent mechanical low back pain with degenerative changes, residuals of right ankle and foot injury with osteoporosis and calcaneal spurring, arthritis of the cervical spine, residuals of excision of a fibrous dysplasia of the right tibia and femur, right leg scars, and upper back scar) combine to prevent employability.  Specifically, the examiner should address the extent to which these disorders either independently or in conjunction with other service-connected disabilities have resulted in an occupational impairment and must evaluate and discuss the effect of all of the Veteran's service-connected disabilities on the Veteran's employability.  If the examiner is unable to respond to this inquiry without examination of the Veteran, such examination(s) should be afforded the Veteran. 

The examiner should opine as to whether it is as likely as not (50 percent or more probability) that the Veteran's service-connected disabilities, without consideration of her nonservice- connected disabilities or age, render her unable to secure or follow a substantially gainful occupation.

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


